Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Fig. 1: FIG. 1 is a cross-sectional view of a first embodiment of a power semiconductor diode.
Species II, Fig. 2: FIG. 2 is a cross-sectional view of a second embodiment of a power semiconductor diode. The illustration in FIG. 2 shows a stacked high barrier III-V power semiconductor diode LHD in an n over p structure. The power semiconductor diode LHD has a regionally formed first metallic terminal contact layer M1 and an n+ heavily doped semiconductor contact region NPL with a dopant concentration greater than 1.times.10.sup.18 N/cm.sup.3 and with a first lattice constant. The semiconductor contact region NPL is formed to be trough-shaped and is preferably made by means of a mask and implantation process. The first metallic terminal contact layer M1 and the n+ heavily doped semiconductor contact region NPL are integrally bonded with one another. Between the n+ heavily doped semiconductor contact region NPL and a p- drift layer PMID, an n- intermediate region or n- intermediate layer NMI is arranged in a trough-shaped formation, so that the n+ heavily doped semiconductor contact region NPL is spaced apart on all sides from the p- drift layer PMID. The n- doped intermediate region is illustrated as an optional semiconductor layer with dashed lines, i.e., in a non-
Species III, Fig. 3: FIG. 3 is a cross-sectional view of a third embodiment of a power semiconductor diode. The intermediate layer PMI and the heavily doped semiconductor contact layer PPL p+ are each formed in a planar manner. Such layer arrangements are produced by means of epitaxial processes, in particular by means of an MOVPE system. The p-type doped intermediate layer is shown in dashed lines, since the p-type doped intermediate layer is optional, i.e., in a non-illustrated embodiment, the p-type intermediate layer is not formed.
Species IV, Fig. 4: FIG. 4 is a cross-sectional view of a fourth embodiment of a power semiconductor diode. The intermediate layer NMI and the heavily doped semiconductor contact layer NPL n+ are each formed in a planar manner. Such layer arrangements are produced by means of epitaxial processes, in particular by means of an MOVPE system. The n-type doped intermediate layer is shown in dashed lines, since the n-type doped intermediate layer is optional, i.e., in a non-illustrated embodiment, the n-type intermediate layer is not formed.
Species V, Fig. 5: FIG. 5 is a cross-sectional view of a fifth embodiment of a power semiconductor diode. The p- drift layer PMID is integrally bonded with the trough-
Species VI, Fig. 6: FIG. 6 is a cross-sectional view of a sixth embodiment of a power semiconductor diode. An n- drift layer NMID is integrally bonded with the trough-shaped heavily doped n+ semiconductor contact region NPL, wherein the n+ semiconductor contact region NPL is produced by means of implantation into the n- drift layer NMID. Thereby, the n- drift layer NMID is no longer formed to be planar on the upper side. A p- doped intermediate layer PMI and the heavily doped buffer layer are integrally bonded with the n- drift layer NMID, wherein the n- drift layer NMID is planar on the lower side and the p- doped intermediate layer PMI is planar on the upper side and on the lower side and the heavily doped buffer layer PMP is planar on the upper side and on the lower side. The p-type doped intermediate layer PMI is shown in dashed lines because the p- doped intermediate layer PMI is optional, that is, in a non-
Species VII, Fig. 7: FIG. 7 is a cross-sectional view of a sixth embodiment of a power semiconductor diode. The p- drift layer PMID is integrally bonded with the stacked heavily doped p+ semiconductor contact region PPL, wherein the p+ semiconductor contact region PPL is produced by an epitaxial process step. As a result, the p+ semiconductor contact region PPL and the p- drift layer PMID are each formed to be planar.
Species VIII, Fig. 8: FIG. 8 is a cross-sectional view of an eight embodiment of a power semiconductor diode. The n- drift layer NMID is integrally bonded with the layered heavily doped n+ semiconductor contact region NPL, wherein the n+ semiconductor contact region NPL is produced by an epitaxial process step. As a result, the n+ semiconductor contact region NPL and the n- drift layer NMID are each formed to be planar.
Species IX, Fig. 9: FIG. 9 is a cross-sectional view of a ninth embodiment of a power semiconductor diode. The first metallic terminal contact layer M1 regionally formed on the upper side of the stacked power semiconductor diode LHD is integrally bonded with the upper side of a p+ heavily doped semiconductor contact layer PPL consisting of an InGaAs compound. The lower side of the p+ heavily doped semiconductor contact layer PPL is integrally bonded with the upper side of the p- intermediate layer PMI consisting of an InGaAs compound. The p- intermediate layer 
Species X, Fig. 10: FIG. 10 is a cross-sectional view of a tenth embodiment of a power semiconductor diode. An n+ first heavily doped semiconductor layer NPLS1 of GaAs formed as a semiconductor contact layer is disposed between the n+ heavily doped metamorphic buffer layer sequence NMP and the second metallic terminal contact layer M2. The first heavily doped semiconductor layer NPLS1 has a dopant concentration greater than 1.times.10.sup.18 N/cm.sup.3 and a layer thickness of more than 0.1 microns and of less than 10 microns or less than 5 microns. An n+ second heavily doped semiconductor layer NPLS2 of an InGaAs compound is arranged between the n- drift layer NMID and the n+ heavily doped metamorphic buffer layer sequence NMP. It is understood that the lattice constant of the n+ second heavily doped semiconductor layer NPLS2 of the lattice constant corresponds to the overlying n- drift layer NMID, that is, the n+ second heavily doped semiconductor layer NPLS2 and the n- drift layer NMID are lattice matched to each other.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813